Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148531                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148531
                                                                    COA: 318145
                                                                    Genesee CC: 12-030097-FC
  KRISTOPHER KYLE McCHESTER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 2, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of whether the defendant is entitled to resentencing
  based on a misscoring of Offense Variable (OV) 4 (psychological injury to victim), MCL
  777.34. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

         We further DIRECT the Court of Appeals to REMAND this case first to the
  Genesee Circuit Court, in accordance with Administrative Order 2003-03, so that the
  circuit court can determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant in the Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2014
           h0917
                                                                               Clerk